Citation Nr: 0722107	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-31 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1993 to 
April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In October 2006, the 
Board remanded the veteran's claim for additional 
development.

In June 2007, the veteran's representative submitted evidence 
in a timely manner to the Board.  Agency of original 
jurisdiction review was waived.  See 38 C.F.R. § 20.1304(c) 
(2006).  Thus, the Board will consider such evidence in the 
adjudication of this appeal.


FINDING OF FACT

The veteran's service-connected bilateral pes planus has been 
manifested by severe symptoms, including accentuated pain on 
manipulation and use, and characteristic callosities.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for service-
connected bilateral pes planus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.57, 4.71a, Diagnostic Code 5276 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through January 2003 and October 2006 
notice letters, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate his claim.  The October 2006 notice letter 
provided the veteran with the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice may not have been provided until after the RO 
initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in April 2007, which followed the 
October 2006 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the January 2003 and October 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  The veteran was also told that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  Consequently, the Board finds that the 
veteran has been put on notice to submit any pertinent 
evidence that he may possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Alexandria, Louisiana.  Pursuant to the Board's remand, 
updated records from the Alexandria VAMC were obtained.  The 
veteran also submitted private treatment records from M.L, 
D.P.M.  Additionally, in February 2003, the veteran was 
provided a VA examination in relation to his claim, the 
report of which is of record.  Furthermore, the veteran was 
afforded a hearing before the Board in July 2006, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  (The 
effective date of the award of service connection is January 
13, 2003.)

The veteran's service-connected bilateral pes planus has been 
evaluated as 10 percent disabling under Diagnostic Code 5276 
for acquired flat feet.  38 C.F.R. § 4.71a (2006).  Under 
that diagnostic code, a 10 percent rating is warranted for 
moderate bilateral pes planus, with weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, or pain on manipulation and use of the feet.  A 30 
percent rating is warranted for severe bilateral pes planus, 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, or characteristic callosities.  A 50 
percent rating is warranted for pronounced bilateral pes 
planus, marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a 
(Diagnostic Code 5276).

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57 
(2006).

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

A review of the medical evidence since the award of service 
connection reflects that the veteran has experienced severe 
symptoms as a result of his bilateral pes planus.  VA medical 
records from the Alexandria VAMC show regular treatment for 
bilateral foot pain.  He has been diagnosed with pes planus 
and plantar fasciitis.  The veteran has received pain 
medication, injections, inserts, ankle supports, and a cane 
to help resolve the pain with mixed results.  There has been 
objective evidence of pain on compression of the heels and 
Achillis tendon, as well as pain to palpation of the plantar 
heels.  In a June 2007 progress note, it was documented that 
the veteran had calluses on his feet along with chronic pain.  
Also, in an August 2005 podiatry note, mild forefoot valgus 
was present when the supinatus was pushed out.  In a January 
2007 private treatment record, Dr. M.L. also diagnosed the 
veteran with plantar fasciitis and noted the problems with 
pain associated with the plantar fascia and Achilles tendon 
areas.  

While the VA treatment records show accentuated pain on 
manipulation and use, and the existence of calluses, swelling 
on use has consistently not been shown and the range of 
motion of the joints of the feet has been within normal 
limits.  Additionally, the February 2003 VA examination 
report indicated a less severe disability picture.  Although 
the veteran complained of pain, at that time he did not use 
inserts or a cane.  The VA examiner also found no signs of 
calluses and reported a fairly normal examination.  He 
diagnosed the veteran with low arches.

The veteran provided testimony before the Board in July 2006.  
He stated that his feet are in constant pain and that the 
pain increases when he works as a barber.  His foot 
disability affects his employment because he can only stand 
on his feet for four hours at a time.  The veteran's 
statement was substantiated by an undated letter from his 
employer that was received in July 2006 and a June 2007 
letter from his primary care nurse.  The veteran also 
testified that he has calluses as a result of his pes planus.

In light of the evidence, it is apparent that the veteran's 
bilateral pes planus has worsened since the February 2003 VA 
examination.  The disability has been manifested by some 
severe symptoms, including accentuated pain on manipulation 
and use, and characteristic callosities.  While all of the 
criteria for a 30 percent rating are not met, the 
symptomatology of the veteran's service-connected bilateral 
pes planus more closely approximates the criteria for severe 
pes planus compared to the criteria for moderate pes planus.  
See 38 C.F.R. § 4.7, 4.71a (Diagnostic Code 5276).  This is 
especially so when accounting for functional loss due to pain 
and resolving reasonable doubt in the favor of the veteran.  
See 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45; DeLuca, 8 Vet. App. 
at 204-7.  Therefore, in this case, an initial rating of 
30 percent is warranted.

Although the veteran's bilateral pes planus warrants a higher 
initial rating of 30 percent, an even higher initial rating 
of 50 percent is not for application.  The veteran's symptoms 
have not been shown to be pronounced by the evidence of 
record at any time since the award of service connection.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5276).  Marked 
pronation has not been demonstrated.  While the veteran has 
experienced pain on the plantar surface of his feet, extreme 
tenderness has not been evidenced.  Similarly, pain has been 
shown on manipulation of the Achilles tendon, but not marked 
inward displacement or severe spasm.  Lastly, inserts and 
other orthopedic devices have somewhat improved the veteran's 
symptoms.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's bilateral pes planus reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  To the extent that the 
veteran's service-connected foot disability interferes with 
his employability, the 30 percent rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  In the absence of evidence of such factors as those 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
appeal for a rating in excess of 10 percent for bilateral pes 
planus is granted, to the extent described above.  In 
reaching this conclusion, the Board has applied the benefit-
of-the-doubt doctrine.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial 30 percent schedular rating for bilateral pes 
planus is granted, subject to the laws and regulations 
governing the payment of monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


